Mason, Justice.
This is a motion like the above, and the defendants can not have double costs for the reason stated in my opinion in the other case, but the defendants are to have an allowance of five per cent upon $519-54, to be added to their costs of defending and inserted on the record; and as the defendants have moved for double costs, to which they are not entitled, and have put the plaintiff to the expense of opposing this motion, I am inclined not to give the party any costs on these motions.